DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed 12/13/2021 have been entered.
Claims 5-18 are pending.
Claims 1-4 have been cancelled and claim 18 has been added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leong et al., Antimicrobioal Agents and Chemotherapy, 2014;58(11):6437-6443, from IDS filed 12/13/2021.
Leong et al. teaches compositions of KAF156 (the instant claimed compound) in various amounts including 180mg and 400mg (see page 6437 Materials and Methods Section).
The examiner notes that claims 5-13 are directed to a compound, KAF156. The dosage recited in the claims are directed to how it is used. Those limitations do not lend any patentable weight to claims 5-13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leong et al. and World Health Organization Technical Report Series 805, Report of WHO Scientific Group, “Practical chemotherapy of malaria”, pp 124-126 (1990). Both references are from IDS 12/13/2021.
Leong et al. teaches compositions of KAF156 (the instant claimed compound) in various amounts including 180mg and 400mg (see page 6437 Materials and Methods Section).
WHO reference teaches lumefantrine (a.k.a. Benflumetol) are effective in treating malaria and the dosage could be 48mg/kg and 12mgkg (see page 124).
The primary references do not expressly teach the combination with both KAF156 and lumefantrine together, in the herein claimed dosage.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine both KAF156 and lumefantrine together, in the herein claimed dosage, into a combination of composition.
One of ordinary skill in the art would have been motivated to combine both KAF156 and lumefantrine together, in the herein claimed dosage, into a combination of composition.
Combining two agents which are known to be useful to treat malaria individually into a single composition useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)). As for the dosage, the optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For an average 70kg adult, 12mg/kg of lumefantrine would be about 840mg.  The dosage of the actives would be adjusted to minimize side effects and maximize the therapeutic effect.  It is especially true for a combination of two actives since additive effects are expected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627